Case 1:17-cr-00548-PAC Document 261 Filed 01/22/20 Page1of1

Inner City Press

January 22, 2020
By E-mail to CrottyNYSDChambers@nysd.uscourts.gov & David_C_Gonzalez@nysd.uscourts.gov

Hon. Paul A. Crotty, United States District Judge
Southern District of New York
500 Pearl Street New York, NY 10007

Re: Press Access to United States v. Schulte, S2 17 Cr. 548 (PAC)
Dear Judge Crotty:

Thank you for your January 21, 2020 order in the above-captioned case, putting the press and
public on notice of the Government's request to seal your courtroom during the testimony of
certain CIA witnesses.

Inner City Press has been reporting daily on Southern District of New York cases, with a focus
on criminal proceedings, since November 2018, As you may remember, on July 22, 2019 1
entered your courtroom to report on US v. Perlson, 18-cr-751 (PAC).

After a sidebar discussion I have still not seen the transcript of, Your Honor directed me to
leave your courtroom, You indicated that the transcript would or could become available in a
month's time, Therefore unlike in certain other SDNY cases before other District Judges, Inner
City Press did not write to Your Honor, but waited.

But today six months later, not only is the transcript not available: the case, listed on July 22,
2019 as 18-cr-751 (PAC), results from a PACER query in "Cannot find case 18-cr-751."

That should be addressed, and in connection with US v. Schulte, which Inner City Press is also
covering, we opposed the sealing of the courtroom. In recent months when the case has been
listed in PACER's evant calendar, I have often found your courtroom 14C locked, with no
indication where the proceeding was moved to. No notice was provided.

US y. Schulte, given the alleged whistleblowing, privacy and conditions of confinement issues,
is a matter of public concern. At the earliest time, we oppose the sealing of your courtroom,

While Inner City Press anticipates submitted a supplemental comment once the Government
provides more disclosure of its proposal to seal the courtroom, with case law, we ask that this
opposition be placed in the ECF docket and that the above be addessed by Your Honor.

Respectfully submitted,

Matthew Russell Lee
Inner City Press

    

cc: scott.meculloch@usdoj.gov, sabrina_shroff@fd.org eet cee. (-3)-3o 49 /
Inner City Press: In-house SDNY: Room 480, 500 Pearl Street, NY NY 10007.  S :
E-mail: Matthew.Lee@innercitypress.com - Tel: 718-716-3540

Regular Mail: Dag Hammarskjold Center, Box 20047, New York, NY 10017

 
